Citation Nr: 0932619	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-40 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for obstructive sleep 
apnea (sleep apnea).

4.  Entitlement to service connection for a thyroid disorder 
(claimed as hypothyroidism due to Graves' Disease).


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for tinnitus, chronic sleep disorder and 
thyroid condition, as well as an October 2005 rating decision 
that denied service connection for bilateral hearing loss.  

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
currently diagnosed sleep apnea is related to his period of 
active service.

2.  The evidence of record does not show that the Veteran's 
currently diagnosed thyroid disorder is related to his period 
of active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have 
not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.303, 3.304 (2008).

2.  The criteria for the establishment of service connection 
for a thyroid disorder have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1133, 5103, 5103A, 5107 ((West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide. Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that: (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in July 2004, June 2005, August 2005, 
September 2005 and July 2006, the Veteran was notified of the 
information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.

With respect to the Dingess notice requirements, the Veteran 
was provided notice in March 2006 and July 2006.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

The evidence of record shows that there is adequate medical 
evidence detailing the Veteran's current disabilities in 
regard to the issues being denied in this appeal. There is no 
duty on the part of VA to provide a medical opinion, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the respective 
disorders.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent evidence to suggest that the Veteran has 
the respective disorders that are related to his active 
service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide for additional examinations or to obtain a 
medical opinion.  Id.

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for endocrinopothies, such as 
hypothyroidism, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
(1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

Obstructive Sleep Apnea

The Veteran has asserted that his currently diagnosed sleep 
apnea is related to a personal attack in service, in which he 
was struck over the head with an unidentified object.  The 
Veteran further asserts that his service treatment records 
(STRs) show that he had sleep problems in service.

The Veteran's STRs are negative for reports of a sleep 
condition or a diagnosed sleep disorder.  The STRs and 
service personnel records are also devoid of any evidence 
that he was struck on the head.  The Veteran's February 1969 
separation examination does not show that the Veteran 
complained of, or was diagnosed with, sleep apnea or other 
sleep related disorder.

The claims file includes private treatment records dated from 
July 1974 to February 2001.  Such records include a December 
1995 record, which reveals that the Veteran complained of 
inability to sleep well and low energy.  The private 
physician attributed such problems to possible thyroid 
disease. In May 2000, the Veteran had been evaluated for 
sleep apnea, but the findings were unremarkable.  He was 
noted to feel better when taking Ambien.  The impression was 
fatigue/malaise and possible sleep disturbance.  The Veteran 
was treated with medication.

VA medical treatment records, dated collectively from July 
2004 to January 2007, show that the Veteran reported a 
history of sleep difficulties.  He subsequently underwent a 
baseline sleep study in September 2004, which revealed sleep 
disturbances.  At that time, the Veteran was diagnosed with 
primary insomnia and treated with medication.  On numerous 
occasions he came in complaining that he was unable to sleep.  
In September 2005, the Veteran underwent sleep study, which 
showed mild sleep apnea.  In December 2005, the Veteran was 
diagnosed with sleep disorder, not otherwise specified, 
managed with medications.  A GAF code of 65 was assigned.  
The expected outcome was continued relief of insomnia.  The 
Veteran was referred from Pulmonary Medicine for evaluation 
of sleep apnea in October 2006 and was again diagnosed with 
obstructive sleep apnea.  It was noted that the Veteran was 
able to fall asleep, but often woke up and could not return 
to sleep.  A January 2007 treatment note shows that the 
Veteran's sleep apnea was very mild with an apnea hypopnea 
index of approximately 10.5; therefore, no major surgery was 
recommended.  It was noted that the Veteran had undergone 
somnoplasty of his inferior turbinates, which helped 
significantly.  However, he continued to suffer from nasal 
obstruction and difficulty breathing.  The study revealed 
very slight septal deviation to the left, which did not 
appear to obstruct the nasal cavity to a significant degree.  
The nasal cavity was somewhat small in general, and the 
turbinates were not that large.  The examiner concluded that, 
given the small size of the nasal cavity, turbinates appeared 
to obstruct the nasal cavity to a significant degree.  The 
examiner diagnosed the Veteran with sleep apnea and nasal 
obstruction secondary to turbinate hypertrophy.

As noted above, the Veteran's service medical records are 
negative of any assessment of a sleep disorder or sleep 
apnea.  The separation report of medical examination, and 
associated report of medical history, are highly probative as 
to the Veteran's condition at the time of his release from 
active duty, as they are generated with the specific purpose 
of ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  

The Board recognizes the Veteran's contentions that he has 
had sleep apnea since service.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

While there is certainly competent medical evidence of a 
current sleep apnea, there is no evidence of record of in-
service incurrence or aggravation, nor of a medical nexus 
between service and the currently reported symptoms.  See 
Hickson, 12 Vet. App. at 253.  To the extent the Veteran 
claims that his current sleep apnea is related to being 
struck in the head during service, assuming without conceding 
that the in-service blow to the head occurred, there is no 
medical evidence linking any such head trauma to current 
sleep apnea. The Board notes that where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

And to the extent the Veteran asserts that he has suffered 
from sleep apnea since service, the Board does not find this 
assertion credible in view of the medical evidence of record, 
which shows that the Veteran was not diagnosed with sleep 
apnea until September 2005, more than 35 years after service.  
While the medical evidence shows that the Veteran had 
complained of sleep problems since 1995, the Board finds it 
significant that such sleep problems were related to his 
thyroid dysfunction.  Moreover, while the Veteran was 
medically evaluated for sleep apnea in May 2000, the results 
of the evaluation did not reveal sleep apnea at that time. 

In so far as the Veteran is able to observe continuity of his 
symptomatology, his opinion is outweighed by the competent 
medical evidence, which clearly demonstrates that the Veteran 
did not develop sleep apnea until 2005.  To the extent there 
has been some other sleep disturbance affecting the Veteran 
prior to 2005, such as insomnia, such symptomatology is only 
documented back to 2005, and it has been linked to the 
thyroid disorder. Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  However, there is no competent medical 
opinion addressing a relationship between service and the 
current sleep disorder(s).  While the Board is sympathetic to 
the Veteran's claims, and he is certainly competent to 
describe that which he experienced in service, any 
contentions by the Veteran that he has the stated 
disabilities that are related to active service are not 
competent.  There is no indication that the possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu, 2 Vet. App. at 495.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for sleep apnea.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  See Gilbert, 1 Vet. App. at 
53.

Thyroid Disorder

The Veteran has asserted that his thyroid disorder, 
specifically, hypothyroidism, resulted from a radioactive 
iodine treatment he received for Graves' Disease in the 
1990s.  The Veteran asserts that his thyroid disorder is 
related to the head trauma he claims to have sustained during 
service.

The Veteran's service treatment records are negative for 
reports of any thyroid problems.  The Veteran's February 1969 
separation examination does not show that the Veteran 
complained of, or was diagnosed with, a thyroid disorder, and 
his endocrine system was found to be normal.

Private treatment records from February 1995 to February 2001 
show that the Veteran was diagnosed with hypothyroidism.  A 
March 1995 tomography scan revealed proptosis of the right 
eye that was reported as conceivably due to thyroid disease.  
Further clinical correlation was recommended.  A December 
1995 evaluation included a thyroid scan that revealed 
enlargement of the thyroid glands.  The Veteran was 
prescribed medication and started thyroid replacement 
treatment. 

The Veteran's VA treatment records from July 2004 to January 
2007 have been obtained.  The Veteran's report of 
hypothyroidism that was controlled with medication was noted 
with no reference to any incident or injury in service.  The 
Veteran was diagnosed with Graves' disease in September 2004 
as Axis III diagnosis and began to receive treatment for 
unspecified acquired hypothyroidism thereafter.  An August 
2006 VA treatment note shows that the Veteran's Graves' 
disease was treated with radioactive iodine, resulting in 
hypothyroidism.

The evidence of record has failed to demonstrate that there 
were any incidents of hypothyroidism during the Veteran's 
period of active service.  There is also no evidence of the 
manifestation of any endocrinopathies to a compensable degree 
within one year following service; therefore, there is no 
basis upon which to award the Veteran presumptive service 
connection under 38 C.F.R. §§  3.307, 3.309.  

There is also no evidence of a diagnosis of a thyroid 
disorder of record until 1995, more than 36 years following 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Although the Veteran currently has a diagnosis of 
hypothyroidism and has shown continued intermittent 
treatment, there is no evidence of a chronic disability 
during his period of active service, continuity of 
symptomatology after such period of active service, or 
medical evidence associating a current diagnosis to service.  
See Hickson, 12 Vet. App. at 253.

The Board has considered the statements of the Veteran in 
support of his claim that he has hypothyroidism associated 
with his period of active service.  While they are certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that either possesses 
the requisite medical training or expertise necessary to 
render them competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Specifically, there is no medical nexus 
evidence linking the thyroid disorder diagnosed in 1995 to 
service.  Even assuming that the Veteran did sustain head 
trauma in service, there is no medical evidence or credible 
or competent lay evidence linking the current thyroid 
disorder to the alleged blow to the head during service.   

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a thyroid disorder.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for obstructive sleep apnea denied.

Service connection for hypothyroidism is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for bilateral hearing loss and 
tinnitus.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claim so that the 
Veteran is afforded every possible consideration.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).

The Veteran asserts that he currently has bilateral hearing 
loss and tinnitus which are manifested as a result of noise 
exposure during his period of active service.  

VA treatment records from July 2004 show that the Veteran 
complained of ringing in his ears.  In September 2006, the 
Veteran was seen for hearing aid evaluation.  Gradual hearing 
loss and noise exposure were noted.  The evaluation revealed 
normal hearing to severe sensorineural hearing loss in the 
right ear and normal hearing to moderate sensorineural 
hearing loss in the left ear.  However, audiometric 
measurements were not made part of the record.

In his July 2005 treatment note, the Veteran's private 
physician stated that the Veteran had been experiencing 
ringing in his ears for several years.  He noted that the 
first mention of hearing troubles was in 1970.  The physician 
stated that this condition is associated with high frequency 
hearing loss usually incurred by repeated exposure to loud 
noises.  

The Veteran has not been provided with a VA medical 
examination assessing the etiology of his currently diagnosed 
hearing loss and tinnitus.  Under the VCAA, VA is obliged to 
provide a medical examination and/or obtain a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability and indicates that the disability, 
or signs and symptoms of disability, may be associated with 
active service, but does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002 & Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's audiometric 
measurements from his September 2006 
hearing aid evaluation and associate them 
with the claims folder.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination so as to 
assess the current extent and etiology of 
any bilateral hearing loss and tinnitus 
found on examination.  Prior to the 
examination, the claims file must be made 
available to the examiner for review of 
the case.  The examination report should 
reflect that review of the claims file by 
the examiner was conducted.

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

The examiner must record a detailed 
history of in-service and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether it is at 
least as likely as not (at least a 50 
percent likelihood) that any current 
bilateral hearing loss and tinnitus found 
on examination is related to the Veteran's 
period of active service, or to any 
incident therein.  The examiner must 
specifically address the question of 
whether any degree of hearing loss or 
tinnitus began as a result of any in-
service noise exposure.

The examiner is directed to consider and 
reconcile findings of the additional 
audiological findings already of record.  
A complete rationale for all opinions must 
be provided, citing the objective medical 
findings leading to the examiner's 
conclusion.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated with a complete rationale.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


